Order entered November 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01078-CR

                                    ERIC ROSE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-55385-Y

                                           ORDER
       The Court REINSTATES the appeal.

       On October 16, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the trial court’s findings that: (1) appellant

desires to pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel

Julie Woods; (3) counsel’s explanation for the delay in filing appellant’s brief is her workload

and that she discovered the record in this appeal is incomplete and incorrect; (4) counsel

obtained the exhibits from court reporter Sharon Hazlewood on October 28, 2013; (5) appellant’s

judicial confession, which is identified as State’s Exhibit no. 1 in the supplemental reporter’s

record filed on August 15, 2013, was not in the envelope of exhibits counsel obtained from Ms.

Hazlewood; (6) volume 3 of the reporter’s record does not contain any references as to whether
or not exhibits were admitted nor whether there were objections by either party to any exhibits;

(7) while reviewing the envelope of original exhibits, counsel discovered a CD entitled “Eric

Rose 7-12-12 whole thing (no VD),” which appears to contain a version of volume 3 of the

reporter’s record that contains additional dialogue between the trial court and the attorneys,

including reference to exhibits; (8) the record on the CD also contains portions that are slightly

different that the volume 3 filed with the Court; and (9) Ms. Hazlewood should be given thirty

days from November 5, 2013 to file a corrected and complete record; and (10) counsel should be

given an additional fifteen days after the record is complete to file appellant’s brief.

       Because appellant’s November 5, 2013 motion to supplement the record and extend time

to file his brief mirrors the trial court’s findings, we GRANT the motion.

       We ORDER Sharon Hazlewood, official court reporter of the Criminal District Court

No. 7, to file, within THIRTY DAYS of the date of this order, a corrected and complete volume

3 that accurately reflects the trial court proceedings, and all exhibits admitted into evidence

during the trial court proceedings. No further extensions will be granted. If the complete and

corrected record is not filed within the time specified, the Court will order that Sharon

Hazlewood not sit as a court reporter until the record is filed in this appeal.

       We ORDER appellant to file his brief within SIXTY DAYS of the date of this order. No

further extensions will be granted.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               JUSTICE